Citation Nr: 1809620	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an earlier effective date prior to April 20, 2011 for a 30 percent rating for migraine headaches.

2. Entitlement to rating in excess of 30 percent from April 20, 2011 thereafter for a migraine headache disability.  

3. Entitlement a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy on active duty from October 1983 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and August 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2017, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a videoconference hearing with the Veteran and his representative located at the RO and the  VLJ located in Washington, D.C. A transcript of the hearing is included in the electronic claims file. 

The issue entitlement to a total disability rating based on individual unemployability (TDIU) addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 1993, the Veteran separated from service. A claim for service connection for headaches was not received within one year of date of discharge. 

2. In June 2002, VA received the Veteran's original claim of service connection for migraine headaches.

3. In a December 2002 rating decision, the RO awarded a service connection for migraine headaches, at a non-compensable rating, effective June 28, 2002.

4. The December 2002 decision is final. The Veteran was notified of the decision the same month with an accompanying letter where she was instructed that if she disagreed with the decision, she was permitted one year to file an appeal. No appeal was received and there was no return of mail of the notification letter to indicate that the notice went undelivered. There were no informal or formal claims, or written intent to file a claim for service connection for migraine headaches dated prior to the June 28, 2002 claim. No further correspondence was received regarding in her claims for migraines.

5. In October 2011, the Veteran filed a claim for increased rating for migraine headaches.  

6. In a December 2012 rating decision, the RO assigned a 30 percent evaluation for her migraines with an effective date of October 26, 2011, the application date.  
 
7. In a December 2013 rating decision, the RO acknowledged that an earlier effective date was warranted of April 20, 2011 as there were VA records documenting findings that meet the requires of a 30 percent rating as of that date.  It was not factually ascertainable prior to such time that an increase in disability had occurred.  

8.  Notice of the December 2002 rating decision was sent to the appellant's address of record.  In the absence of an appeal or receipt of any new and material evidence within one year of that decision, it became final.  

9. Prior to April 20, 2011, the Veteran's migraines were not manifested by characteristic prostrating attacks averaging one in two months nor once a month over the last several months. 

10. From April 20, 2011 to February 15, 2012, the objective medical evidence reflects the Veteran had migraines with characteristic prostrating attacks occurring on average once a month over the last several months. 

11. As of February 15, 2012, the objective medical evidence reflects the Veteran was experiencing migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

1. The criteria for an effective date prior to April 20, 2011 for the assignment of a 30 percent rating for headaches have not been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5110(a) (2017); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.27. 4.127a (Diagnostic Code (DC) 8100) (2017).

2. From April 20, 2011 to February 15, 2012,  the criteria for a rating in excess of 30 percent for migraine headaches have not been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5110(a) (2017); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27. 4.124a, Diagnostic Code (DC) 8100 (2017).

3. Since February 15, 2012, the criteria for a 50 percent rating for migraine headaches have been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5110(a) (2017); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27. 4.124a, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to an earlier effective date for her service connected migraine headaches to January 28, 2002. She asserts she never received notice of the initial December 2002 rating decision granting service connection for that disability and, as such, did not have an opportunity to appeal the decision.  

Additionally, at the November 2017 hearing, she testified that her migraine headaches have worsened over the years. She testified that she experiences nausea and migraine headaches four (4) days per week, lasting duration of 4 to 8 hours. She seeks emergency room treatment three to four times per year to get intravenous medications. She recently experienced a 32-hour migraine headache. She is unable to drive during these periods.

I. Applicable Law

A. Earlier Effective Date Requests

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r). Additionally, in a claim for increase or to reopen, a report of examination or hospitalization may be accepted as an informal claim for benefits, which was the case here. 38 C.F.R. § 3.157(b). 

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application. 38 U.S.C. § 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). See Gaston v. Shinseki, 605 F. 3d 979, 982-84(Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Commonly, a claim that has been denied in a final rating decision that was not appealed may not thereafter be reopened and allowed. 38 U.S.C. § 7105 (c). An exception to this rule is 38 U.S.C. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.


B. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. See 38 C.F.R. § 4.10. 

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's migraine headaches have been rated under DC 8100 Migraines. Currently, she is assigned a 30 percent rating effective April 20, 2011.

Under this rating, a noncompensable rating is warranted when there is evidence of migraine headaches with less frequent attacks. A 10 percent rating is warranted when there is evidence of migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted when there is evidence of migraine headaches with characteristic prostrating attacks occurring on average once a month over last several months. A 50 percent rating is warranted with evidence of migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

II. Entitlement to an earlier effective date prior to April 20, 2011 for a 30 percent rating for migraine headaches

The Veteran seeks an effective date earlier than April 20, 2011 for a 30 percent rating of migraine headaches. Specifically, she seeks an effective date of June 28, 2002, the date of service connection and initial application date.  Here, she claimed entitlement to an increased rating in October 26, 2011. The RO acknowledged that an effective date  prior to the date of claim was warranted as the evidence showed an increase in disability had occurred as of April 20, 2011.  

The question before the Board is whether there are any earlier claims upon which an earlier effective date of service connection may be granted.  However, on review of the record, the Board can point to no earlier claim upon which an earlier effective date can be granted.

When there is a prior final decision, as is the case here, the effect of such finality is to preclude an award of an effective date prior that time. The Veteran has not yet raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of the December 2002 rating decision. With no appeal, the rating decision became final one (1) year after issuance. After the last final rating decision in December 2002, it was not until October 26, 2011 that the Veteran submitted a statement seeking an increased rating.

The Board acknowledges the private treatment notes the Veteran submitted of a June 2010 visit with Primary Care Partners, P.C. in Grand Junction, Colorado (See May 2012 MTR). However, this evidence does not constitute new and material evidence to warrant a re-opening of the December 2002 rating decision. (See May 2012 MTR). This evidence was not in existence at the time of the original claim or within one year of the rating decision. 

Moreover, this evidence does not constitute an informal claim under 38 C.F.R. 3.157(b)(1)(2014) sufficient to warrant an earlier effective date of the 30 percent rating.  The Board has been instructed by the Court to consider whether private medical records constitute informal claims under 38 C.F.R. § 3.157(b)(1)(2014) sufficient to warrant an earlier effective date. 38 C.F.R. §  3.157(b)(1)(2014) provided that once a disability claim has been allowed, VA would accept receipt of a "[r]eport of examination or hospitalization by [VA] or uniformed services" as an informal claim for increased compensation. 38 C.F.R. § 3.157(b)(1)(2014); see MacPhee v. Nicholson, 459 F.3d 1323, 1327-28(Fed. Cir. 2006); Norris v. West, 12 Vet. App. 413, 417 (1999). The term "'report of examination' necessarily implies that the medical record in question must describe the results of a specific, particular examination." Massie v. Shinseki, 25 Vet. App. 123, 133(2011). Additionally, the report must show that the service-connected disability worsened since it was last evaluated. Id. at 134.

The Board notes that 38 C.F.R. § 3.157(b)(1)(2014) is inapplicable as the records in question are neither VA nor service-department generated nor has the Veteran alleged that this treatment was VA funded. 

However, application for an earlier effective date remains possible under 38 C.F.R. § 3.157(b)(2)(2014), which addresses evidence from a private physician and provides that the evidence can constitute an informal claim when it (1) is within the competence of the physician or lay person and (2) shows the reasonable probability of entitlement to benefits. See 38 C.F.R. § 3.157(b)(2)(2014).

The records from a singular June 2010 visit with Primary Care Partners, P.C. reflect the visit sought treatment for migraine headaches and hip pain.  The Board agrees that the submitted evidence is within the competence of the treating physician. However, the Board does not find that the submitted records show a reasonable probability of entitlement to benefits. In this context, the benefits in question continued to approximate a noncompensable rating under DC 8100 at the time.

Under DC 8100, a noncompensable rating is warranted when there is evidence of migraine headaches with less frequent attacks. A 10 percent rating is warranted when there is evidence of migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted when there is evidence of migraine headaches with characteristic prostrating attacks occurring on average once a month over last several months. A 50 percent rating is warranted with evidence of migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.12a.

In the December 2013 rating decision, the RO defined prostrating, as used in 38 CFR 4.124a, DC 8100, to mean "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities." Completely prostrating as used in 38 C.F.R 4.124a, DC 8100, means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities. 

There is no evidence that the service connected migraines worsened since she was last evaluated in September 2002.  The treatment notes reflect only one singular visit in 2010, where she was primarily treated for her hip pain. While the June 2010 treatment notes reflect that the Veteran was experiencing headaches, occurring several times a week, it is unclear that those headaches were characteristic of "prostrating attacks" to warrant a 10 or 30 percent disability rating. The June 2010 notes also provided that the Veteran continued to work and mostly live in New Mexico, coming to Colorado only part of the month. Prostrating attacks undoubtedly would have a significant impact on her ability to maintain daily activities, let alone engage in significant travel and work. Yet, there is no evidence of such. Moreover, observations made on exam were unremarkable with no signs of distress and she reported no side effects to her medication. 

As such, the records from Primary Care Partners, P.C. do not, on their own, show a worsening of the Veteran's migraine headache disability sufficient to raise a reasonable probability of entitlement to a compensable disability. The fact that the RO declined to consider these records is non-prejudicial. There is no material impact on the effective date of April 20, 2011 for the 30 percent rating. There are no other VA records prior to April 20, 2011 that would support a finding of a compensable rating. Accordingly, the criteria by which the records could be considered an informal claim for benefits are not met. 38 C.F.R. § 3.157(b)(2)(2014).

Thus, the only date could serve as a basis for the award of 30 percent is April 20, 2011, the date VA records reflected migraines with characteristics that approximates the 30 percent rating. There is simply no legal entitlement to an earlier effective date for the award of a 30 percent rating for the Veteran's migraines. As such, the claim must be denied. 

III.  Entitlement to a Rating in Excess of 30 Percent assigned for migraine headaches from April 20, 2011 thereafter

To determine the frequency of the Veteran's prostrating migraine headaches, the Board reviewed the expansive record. Indeed, may treatment notes reflect that the Veteran had migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months, warranting a 30 percent rating beginning April 2011.

For example, a review of the VAMC Grand Junction medical treatment records indicates that the Veteran sought treatment on April 26, 2011 for a bad headache. (See December 2013 CAPRI records pg. 265). She had been off migraine medication for two days and the physician prescribed Toradol 15mg. Id. In June and August 2011, she sought treatment complaining of all day headaches and wore sunglasses. Id. at 223, 239 and 242. She still was not prescribed migraine medication at the time. Yet, within August 2011,  she was prescribed medication and stated that her overall headaches decreased in number, only having one headache per month on average. Id. at 214.  

Additionally, she was afforded a VA examination in January 2012. She reported to the examiner that her migraines have worsened over the past 10 years. However, she was recently placed on a new medication, Topamax, which helps her symptoms. A review of neurology notes from September 2011 and December 2011 confirm her migraines improved and she was doing PT exercises of the neck which also helped her. The Veteran reported head pain 5 days a week, which improved from 3-week headaches previously; with prostrating migraine attacks only once per month. 

Unfortunately, the Veteran's health took a turn for the worse.  There is no doubt that the preponderance of the evidence demonstrates the Veteran's disability approximated a 50 percent disability from February 15, 2012 onwards. 

For instance, the strength and type of her medication was rapidly increased.  Treatment records from February 15, 2012 reflect the Veteran called to refill her migraine medication as her VA neurologist provided she could recommence medication management to include Tylenol with codeine as well as asa (aspirin) with butalbital for relief from migraine headaches (See December 2013 CAPRI records pg. 172). In April 2012, the Veteran called to clarify a medication mix-up where her prescription; she was incorrectly allowed Topiramate 25mg, 1 tablet per day when she was prescribed two tablets per day with a quantity of 346 tablets by her neurologist. She informed the technician that she took 4-6 tablets per day and that her neurologist provided these extra tablets in case she needed an additional dose. Id. at 171. By May 2012, her prescription of Topiramate tablets tripled, to 75 mg each. Id. at 166. She was taking Fioricet and Tylenol codeine as well.  Id. In November 2012, her neurologist recommended doubling her prescription of gabapentin. She was currently prescribed one (1) 600 mg tablet of gabapentin daily. Id. at 183. However, her physician recommended that she should have an additional dosage of 300 mg in the morning. Id. at 153. If the severity of her migraines continued, add a 300 mg dosage at noontime. Id.

Given the amount of medication she was prescribed, the Veteran's renal functioning came into question in March 2014. However, tests revealed normal functioning and her treating providers provided her with additional prescribed medication; a  prescription for Toradol injections, 30 mg in addition to her regular medication regimen, which she has received intermittently from March 2014 to date. (See August 2014 CAPRI records pg. 7 and December 2015 CAPRI(1) records pg. 121 and December 2015 CAPRI(2) pg. 11, 122). The Veteran was also provided a consult for Botox injections, recommended by neurology in February/ March 2015. (See December 2015 CAPRI records pg. 95, 120).

Yet, despite medication management, her prostrating migraine attacks worsened in frequency and severity. For example, treatment notes in November 2012 contain reports from the Veteran that her headaches increased with frequency over the summer. (See December 2013 CAPRI records at 154). She reported her headaches regularly  increased 10 days prior to her menses and accompanied with chronic neck pain. Id. In March 2013, she requested a follow up appointment with her neurologist due to having a migraine for 18 days. Id. at 134.  On another occasion, in July 2014, she reported to her treatment provider of experiencing daily migraine headaches. (See December 2015 CAPRI records pg. 161). At a June 2015 examination, the Veteran reported having frequent migraines with a history of vertigo. (See December 2015 CAPRI records pg. 65). During a November 2015 examination, the Veteran reported unusual migraine symptoms, reporting migraines daily for the past two weeks.  She reported the intensity of her migraines as 4-6 on a 10 point scale with photo-sensitivity and nausea. Id. at 10. She made similar allegations of daily constant, migraines in  May and  June 2016. (See July 2017 CAPRI pg. 117, 122). By January 2017, she also reported experiencing weekly prostrating migraine headaches. (See July 2017 CAPRI pg. 42, 43).

As a result, her migraines required hospitalization and emergency room treatment. For instance in October 2013, treatment notes reflect that the Veteran was recommended admission to the hospital for pain control. (See December 2013 CAPRI records at 66). She also sought emergency room treatment in January 2012, April 2014, December 2014, January 2015, February 2015, May 2016, October 2016, and December 2016 due to severe headache accompanied with nausea and photophobia. (See December 2015 CAPRI pg. 65, 130, 133; December 2015 CAPRI(2) pg. 128; See July 2017 CAPRI pg. 63, 82, 84, 124, 133).

In consequence, her frequent and completely prostrating and prolonged attacks have been productive of severe economic inadaptability.  A review of the medical evidence of record reflects the Veteran's migraines have begun to affect her ability to function and sleep. Treatment notes from April 2014 include the Veteran's complaints of struggling with increased migraine pain with nausea and photophobia; always worse around 3-4 am. (December 2015 CAPRI(2) pg. 199). On another occasion in December 2016, she complained of having migraines from 6am onwards. (See July 2017 CAPRI pg. 66). She was later diagnosed with sleep apnea. (See July 2017 CAPRI pg. 43).

Likewise, the Veteran was afforded a VA examination in July 2017. The Veteran reported she attempts to stay active, but calls off from her volunteer work. She also works once a week as a dental hygienist. Between the two positions, she calls off work about six (6) days per month. The examiner noted the Veteran's diagnoses of migraines including migraine variants and intractable chronic migraines with status migrainosus. The examiner opined that her migraines are very prostrating and prolonged in nature productive of severe economic inadaptability.  Of note, the examiner selected the box that the Veteran experiences prostrating attacks of headache pain once every month; however, he wrote-in that she experiences six (6) prostrating migraine headaches a month. He only checked that box because a response for more than one (1) prostrating attack per month was not an option. 

Further, the examiner noted the Veteran is prescribed several medications including Topamax, calcium channel blockers (CCBs), beta-blockers (BBs), Toradol, and oxygen to treat her migraines. The Veteran reported that each work for a short period, but eventually became ineffective and that Botox made her migraines worse. Her migraines are triggered by odors, foods, weather, and tinnitus, which arise from her neck. He provided that she has undergone chiropractic and massage therapies, which also provided temporary relief. The Veteran underwent a sleep study in October 2016 which revealed mild obstructive sleep apnea and desaturations. Most importantly, the examiner opined that the Veteran's migraine headaches impacted her ability to work. She is unable to work during acute incapacitating migraine attacks. Her chronic headaches affect her concentration and executive function on a daily basis; however, part-time work, 4-6 hours a shift, may be tolerated.

It is clear that she currently experiences migraines with frequent completely prostrating and prolonged attacks productive of severe economic inability. Her migraines now require increased medication, emergency room treatment and affect her ability to sleep, concentrate, and utilize executive functioning skills impeding her ability to secure and follow substantial gainful activity. In compliance with Agency regulations, when there is reasonable doubt between the two ratings, as in this case, whether her symptoms manifested in symptoms akin to a 30 percent or 50 percent disability rating, the Veteran must be afforded reasonable doubt for the higher rating in the Veteran's favor. While she is able to engage in some work, her part-time work is marginal employment at best.  As such, the Veteran must be afforded the benefit of the doubt.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's migraines from April 20, 2011 to February 15, 2012  warranted a disability rating in excess of 30 percent. She was experiencing prostrating attacks occurring on average once per month for the last several months. However, as of February 15, 2012, the preponderance of the evidence supports a finding that her migraine disability approximated a 50 percent disability rating. There is no doubt that her current migraines occur frequently, are completely prostrating and prolonged, and have been productive of severe economic inadaptability. This decision constitutes a partial grant of the benefits sought on appeal.  


ORDER

Entitlement to an earlier effective date prior to April 20, 2011 for the assignment of a 30 percent disability rating for migraine headaches is denied.

From April 20, 2011 to February 15, 2012, entitlement to a rating in excess of 30 percent for a migraine headache disability is denied. 

Since February 15, 2012, a rating of 50 percent for a migraine headache disability is granted.


REMAND

With respect to the issue of entitlement to a TDIU, the Veteran testified that her migraine headaches have affected her ability to works so much so that she only works one day per week now. While she formerly volunteered as a dental hygienist, that was eight years ago. In terms of her ability to adapt, she acknowledged that she has a four year college degree.  

The Board also notes the opinion provided by the July 2017 VA examiner.  The examiner opined that the Veteran experiences prostrating attacks of headache pain once every month and that they are very prostrating and prolonged attacks. Most importantly, the examiner noted that the Veteran's migraines impact her ability to work during acute incapacitating migraine attacks as her chronic headaches affects her concentration and executive function on a daily basis. He opined that they were productive of severe economic inadaptability.

While an increase rating for migraine headaches has been granted at 50 percent effective February 15, 2012 above, the implementation of this rating, including an assessment of the Veteran's overall combined rating, must be completed before the issue of a TDIU can be adjudicated on the merits. 

If the Veteran meets the statutory criteria of TDIU as specified in 38 C.F.R. 4.16, the RO should grant the claim.

If not, the Veteran should be sent an additional copy of a VA Form 21-8940 application for individual unemployability.  The Board acknowledges the RO was unable to confirm the Veteran's employment status. The RO sent the Veteran a VA Form 21-8940 application for individual unemployability on March 25, 2014; yet the form was never returned. (See August 2017 Rating Decision). Additional information may be necessary. Mailing an additional form to the address on file is proper. 

Accordingly, the case is REMANDED for the following action:

1. After implementation of the grant of increased rating of 50 percent for migraine headaches with an effective date of February 15, 2012, the RO should re-adjudicate the Veteran's claim for entitlement to a TDIU. 

2.  If the claim is not granted to the Veteran's satisfaction, mail the Veteran and her representative an additional copy of VA Form 21-8940 application for individual unemployability to the addresses on file. 

3.  Thereafter, issue a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


